Citation Nr: 0333019	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-17 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for hearing loss, 
right ear.  The veteran filed a notice of disagreement in 
March 2002 and a statement of the case (SOC) was issued in 
October 2002.  The veteran submitted a substantive appeal in 
November 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for right ear 
hearing loss has been accomplished.

2.  The veteran currently has right ear hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced in-service acoustic trauma 
due to his proximity to an explosion corroborated by former 
service comrades.  

4.  As there is a competent opinion attributing the veteran's 
current hearing loss to both in-service noise and age, 
current hearing loss of the right ear is at least as likely 
as not attributable to the in-service injury resulting from 
the above-described explosion.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for right ear hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection for right ear hearing loss, the Board finds all 
notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  

I.  Factual Background

According to the veteran's report of separation (Form DD-
214), he served as a receiving and shipping checker.  

A review of the service medical records that are included in 
the veteran's claims file indicates that, at his separation 
examination in May 1946, the veteran's hearing was measured 
at 15/15 in both ears.  There are no documented complaints or 
treatment for hearing loss in the records included in the 
file.  However, the claims file does indicate  that some of 
the veteran's service medical records may have been destroyed 
in a 1973 fire.  

In July 2001 three members of the veteran's platoon and squad 
during his service, each submitted statements to the RO 
recounting an incident in June 1944 in which the veteran 
walked into a "trip wire" during a nighttime training 
operation, which then set off a nearby explosive device.  

Also in July 2001, the veteran underwent private private 
audiological evaluation.    Pure tone thresholds, in 
decibels,  were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
75
100
(not 
rated)


The examiner stated in the examination report the findings 
that the veteran was a "75 year old male with known hearing 
loss, worse [in the right ear].  Exposed to a noise blast on 
the [right ear] when a trip wire was detonated.  He then 
experienced 4 days of roars, squeals which disappeared but 
the hearing loss remained.  ...Impression: Present hearing 
loss is both noise and age induced.  Patient is a bilateral 
hearing aid candidate."  

In September 2001, the veteran submitted a statement to the 
RO in which he described the same incident, involving walking 
into a trip wire and an ensuing explosion, that was recounted 
by his fellow squad members.  The veteran further explained 
that the noise from the explosion caused him to temporarily 
lose his hearing, and that he never fully recovered his 
hearing.  

In his February 2002 notice of disagreement, the veteran 
stated that when his company returned from the training 
exercise during which this incident had occurred, that he 
went on sick call.  He was treated by a physician who 
informed him that the roaring and ringing in his ears would 
eventually dissipate, and the veteran eventually found that 
these symptoms did stop.  However, the hearing in the 
veteran's right ear never returned to normal, and has further 
deteriorated as the veteran has grown older.  The veteran 
further stated that he did inform his private family 
physician, following his discharge, about his hearing loss, 
but that the veteran has no means of obtaining medical 
records to support this fact as the physician has since 
passed away.  

II.  Analysis

The veteran contends that his right ear hearing loss is due 
to in-service acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service or at the time of discharge.  However, 
notwithstanding that audiometric tests do not reveal any in-
service hearing loss, a veteran may still establish service 
connection for hearing disability by showing that he has 
current hearing loss disability that is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 150 (1993).  

In this case, post-service medical evidence includes an 
audiometric report indicating impaired hearing in the right 
ear sufficient to meet the criteria of 38 C.F.R. § 3.385, 
above.  Thus, there is objective evidence of record 
indicating that the veteran currently has hearing loss 
disability in the right ear.  

Furthermore, the veteran has asserted that he experienced 
acoustic trauma in  service, specifically, an explosion 
triggered by a trip wire with which the veteran inadvertently 
came into contact while participating in a training exercise.  
The statements from three members of the veteran's squad 
during his service corroborate the veteran's account of this 
incident.  Based on this evidence, the Board finds that the 
veteran likely experienced in-service noise exposure as 
alleged.

The Board also notes that the July 2001 audiological examiner 
considered the etiology of the veteran's current right ear 
hearing loss (noting the in-service explosion, described 
above), and concluded that the veteran's present hearing loss 
was noise induced, as well as age induced.  This statement is 
the only competent evidence of record on the question of 
etiology of the veteran's hearing loss.    

In summary, the veteran currently has a right ear hearing 
loss recognized as disability for VA purposes, likely 
experienced in-service acoustic trauma due to the 
corroborated in-service explosion, and there is competent 
evidence indicating that there is as least as likely as not a 
medical relationship between his in-service injury and 
current disability.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  In view of the foregoing, 
and affording the veteran the benefit of the doubt on the 
question of service origin, the  Board concludes that the 
criteria for service connection for hearing loss of the right 
ear are met.  





ORDER

Service connection for hearing loss of the right ear is 
granted.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



